                                                                                                                                                                  1   COLLEEN A. DÉZIEL (Bar No. 164282)
                                                                                                                                                                        cad@amclaw.com
                                                                                                                                                                  2   DAVID R. HUNT (Bar No. 110675)
                                                                                                                                                                        drh@amclaw.com
                                                                                                                                                                  3   DAVID J. BILLINGS (Bar No. 175383)
                                                                                                                                                                        djb@amclaw.com
                                                                                                                                                                  4   ANDERSON, McPHARLIN & CONNERS LLP
                                                                                                                                                                      707 Wilshire Boulevard, Suite 4000
                                                                                                                                                                  5   Los Angeles, California 90017-3623
                                                                                                                                                                      TELEPHONE: (213) 688-0080 ⧫ FACSIMILE: (213) 622-7594
                                                                                                                                                                  6
                                                                                                                                                                    Attorneys for Defendant/Cross-
                                                                                                                                                                  7 Claimant/Cross-Defendant
                                                                                                                                                                    SILVERTHORN RESORT
                                                                                                                                                                  8 ASSOCIATES, LP
                                                                                                                                                                  9                          UNITED STATES DISTRICT COURT
                                                                                                                                                           10             EASTERN DISTRICT OF CALIFORNIA, SACRAMENTO DIVISION
                                                                                                                                                           11
ANDERSON, MCPHARLIN & CONNERS LLP



                                                                                                                        TEL (213) 688-0080 • FAX (213) 622-7594
                                                                                   LOS ANGELES, CALIFORNIA 90017-3623




                                                                                                                                                           12 OLGA CIOBAN-LEONTIY,                                    Case No. 2:17-cv-01626-MCE-DMC
                                              707 WILSHIRE BOULEVARD, SUITE 4000




                                                                                                                                                           13                       Plaintiff,
                                                                                                                                                                                                                      ORDER ON STIPULATION TO
                                                                                                                                                           14                vs.                                      STRIKE PORTIONS AND TO
                                    LAWYERS




                                                                                                                                                                                                                      CLARIFY PORTIONS OF
                                                                                                                                                           15 SILVERTHORN RESORT                                      PLAINTIFF’S THIRD AMENDED
                                                                                                                                                              ASSOCIATES, LP, a California                            COMPLAINT
                                                                                                                                                           16 Limited Partnership, WATERWAY
                                                                                                                                                              HOUSEBOAT BUILDERS, a foreign
                                                                                                                                                           17 corporation, VOLVO PENTA OF THE                         Trial Date:   None
                                                                                                                                                              AMERICAS, LLC, a Delaware Limited
                                                                                                                                                           18 Liability Company, and DOES 1
                                                                                                                                                              through 50, inclusive,
                                                                                                                                                           19
                                                                                                                                                                           Defendants.
                                                                                                                                                           20
                                                                                                                                                           21 AND RELATED CROSS-ACTIONS.
                                                                                                                                                           22
                                                                                                                                                           23                The Court having reviewed and considered the Parties’ STIPULATION TO
                                                                                                                                                           24 STRIKE AND TO CLARIFY PORTIONS OF PLAINTIFF’S THIRD AMENDED
                                                                                                                                                           25 COMPLAINT, and good cause appearing therefore,
                                                                                                                                                           26                IT IS HEREBY ORDERED as follows:
                                                                                                                                                           27                1.     The stipulation of the parties is accepted.
                                                                                                                                                           28 / / /
                  2016173.1 05896-051

                                                                                                                                                                        ORDER ON STIPULATION STRIKE PORTIONS AND TO CLARIFY PORTIONS OF PLAINTIFF’S THIRD
                                                                                                                                                                                                      AMENDED COMPLAINT
                                                                                                                                                                  1        2.     The following portions of Plaintiff’s Third Amended Complaint
                                                                                                                                                                  2 (“TAC”) as identified by the struck through language below are stricken from the
                                                                                                                                                                  3 TAC:
                                                                                                                                                                  4               a.    ¶ 31, p. 7:14: “was defective in design, inspection, service,
                                                                                                                                                                  5        repair, marketing and/or modification”; and
                                                                                                                                                                  6               b.    ¶46, p. 11:7-9 : “to design, test, develop[,] manufacture,
                                                                                                                                                                  7        fabricate, assemble, distribute, warn, instruct, buy, sell, inspect, service,
                                                                                                                                                                  8        repair, market, warrant, lease, supply, modify, and/or provide the SUBJECT
                                                                                                                                                                  9        VESSEL, in a condition that was safe for its intended use.”
                                                                                                                                                           10              3.     The allegations set out in ¶33, at p. 7:26 – 28:1 that the SUBJECT
                                                                                                                                                           11 VESSEL was “generally defective in its marketing, leasing, and visible warnings
ANDERSON, MCPHARLIN & CONNERS LLP



                                                                                                                        TEL (213) 688-0080 • FAX (213) 622-7594
                                                                                   LOS ANGELES, CALIFORNIA 90017-3623




                                                                                                                                                           12 because it failed to protect foreseeable users of the SUBJECT VESSEL, as well as
                                              707 WILSHIRE BOULEVARD, SUITE 4000




                                                                                                                                                           13 bystanders, from injurious contact with the vessel’s propeller when in the water in
                                                                                                                                                           14 the vicinity of the aft of the vessel and its propeller” are limited to “marketing,
                                    LAWYERS




                                                                                                                                                           15 leasing, and visible warnings” and shall not be interpreted to raise issues of physical
                                                                                                                                                           16 prevention of people coming into contact with the propeller by the use of a propeller
                                                                                                                                                           17 guard, ladder interlock devise, or other such instrumentality, and Plaintiff has
                                                                                                                                                           18 waived pursuit of such theories against SILVERTHORN.
                                                                                                                                                           19              4.     SILVERTHORN, having waived its right to challenge the TAC
                                                                                                                                                           20 through a motion to dismiss or a motion to strike portions of its allegations, shall;
                                                                                                                                                           21                     (1)   Answer the TAC and file a cross-claim against cross-defendants
                                                                                                                                                           22              Dmitry Gaiduchik and Maxim Leontiy only, dropping cross-defendant Volvo
                                                                                                                                                           23              Penta of the Americas, LLC, a Delaware Limited Liability Company from its
                                                                                                                                                           24              cross-claim; and
                                                                                                                                                           25 / / /
                                                                                                                                                           26 / / /
                                                                                                                                                           27 / / /
                                                                                                                                                           28 / / /
                  2016173.1 05896-051
                                                                                                                                                                                                                2
                                                                                                                                                                      ORDER ON STIPULATION TO STRIKE PORTIONS AND TO CLARIFY PORTIONS OF PLAINTIFF’S THIRD
                                                                                                                                                                                                      AMENDED COMPLAINT
                                                                                                                                                                  1               (2)   File its answer and cross-claim on or before ten days from the
                                                                                                                                                                  2        date notice is given by the Court that this stipulation has been accepted and
                                                                                                                                                                  3        made an order of the Court.
                                                                                                                                                                  4        IT IS SO ORDERED.
                                                                                                                                                                  5
                                                                                                                                                                  6 Dated: June 5, 2019
                                                                                                                                                                  7
                                                                                                                                                                  8
                                                                                                                                                                  9
                                                                                                                                                           10
                                                                                                                                                           11
ANDERSON, MCPHARLIN & CONNERS LLP



                                                                                                                        TEL (213) 688-0080 • FAX (213) 622-7594
                                                                                   LOS ANGELES, CALIFORNIA 90017-3623




                                                                                                                                                           12
                                              707 WILSHIRE BOULEVARD, SUITE 4000




                                                                                                                                                           13
                                                                                                                                                           14
                                    LAWYERS




                                                                                                                                                           15
                                                                                                                                                           16
                                                                                                                                                           17
                                                                                                                                                           18
                                                                                                                                                           19
                                                                                                                                                           20
                                                                                                                                                           21
                                                                                                                                                           22
                                                                                                                                                           23
                                                                                                                                                           24
                                                                                                                                                           25
                                                                                                                                                           26
                                                                                                                                                           27
                                                                                                                                                           28
                  2016173.1 05896-051
                                                                                                                                                                                                               3
                                                                                                                                                                      ORDER ON STIPULATION TO STRIKE PORTIONS AND TO CLARIFY PORTIONS OF PLAINTIFF’S THIRD
                                                                                                                                                                                                      AMENDED COMPLAINT
